Deyden, Judge,
delivered the opinion of the court.
As we understand the pleadings and admissions of the parties in this case, the demand of Taylor against Flaherty was not the sum of numerous items growing out of one single contract, but, as a whole, consisted of items of numerous distinct transactions. With this understanding of the facts, in our view of the law arising thereon, we are obliged to affirm the judgment of the Common Pleas. The authorities all agree that where the demand is an entirety, although consisting of several items, if judgment be recovered for a part of it, the judgment is a bar to an action for the remainder; but as in the case under consideration, where the demand results from several and distinct transactions, the current of authority seems to sustain the proposition that the demand is divisible, the items pertaining to each several transaction being the subject of a distinct action. (Morgan v. Jacoby, 26 Mo. 532; Brown v. Fisher, 10 Mo. 57; Miller v. Covert, 1 Wend. 487; Smith v. Jones, 15 Johns. 229; Farmington v. Payne, id. 452; Miller v. Sperry, 16 id. 121; Phillips v. Berrick, id. 136.)
Let the judgment be affirmed ;
Judge Bay concurring.